Citation Nr: 0214676	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  95-41 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.  He was awarded a Combat Infantryman Badge (CIB) during 
his active service.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida which granted the veteran service connection for PTSD 
and assigned a 10 percent evaluation, effective October 28, 
1993.  In a June 17, 1999 Board decision, the veteran's award 
was increased to a 30 percent evaluation for the period 
including from October 28, 1993 to January 9, 1999, but 
denied an increased evaluation in excess of 10 percent after 
January 9, 1999.

Subsequently, the veteran appealed the June 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a September 2000 Joint Motion 
for Remand and to Stay Proceedings by the Secretary and the 
veteran's representative (Joint Motion), the Court issued an 
October 2000 Order and a September 2001 Nunc Pro Tunc 
Corrective Order vacating the June 1999 Board decision.  At 
present, the veteran's case is once again before the Board 
pursuant to the October 2000 and September 2001 Court Orders.

The Board notes that, per June 2001 and August 2002 Informal 
Hearing Presentations, the veteran is currently seeking 
entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  As of October 28, 1993, but prior to January 9, 1999, the 
veteran's PTSD was characterized by a slow stream of thought, 
nightmares of Vietnam, depressed and anxious mood, isolation 
and impatience with other people, and inability to 
participate in regular activities.  He had failed in many 
jobs, and his symptoms had severely affected his life in many 
areas including his working capacities. 

3.  As of January 9, 1999, but prior to June 22, 2002, the 
veteran's PTSD was characterized by sleep problems, 
irritability, depressed mood, anxiety, some isolation, and 
suicidal thoughts but no intent.  

4.  As of June 22, 2002, the veteran's PTSD has been 
characterized by depressed and anxious mood, inability to 
have feelings to hold lasting relationships, outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  His symptoms are productive of 
significant social and occupational dysfunction.

5.  As of January 9, 1999, but prior to June 22, 2002, the 
veteran's PTSD was not productive of considerable or severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  His psychoneurotic 
symptoms have not resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
considerable or severe, industrial impairment.

6.  From October 28, 1993 to present, the veteran's PTSD has 
not rendered him in virtual isolation in the community, nor 
has he had totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, the evidence does not 
reflect that, during these periods of time, the veteran has 
been demonstrably unable to obtain or retain employment.

7.  From October 28, 1993 to the present, the veteran's PTSD 
has not been productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD 
effective as of October 28, 1993, but prior to January 9, 
1999 is not appropriate, and the criteria for a 70 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411(2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); Fenderson v. 
West, 12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

2.  The initial rating assigned for the veteran's PTSD 
effective as of January 9, 1999, but prior to June 22, 2002, 
is not appropriate, and the criteria for a 30 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411(2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); Fenderson v. 
West, 12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

3.  The initial rating assigned for the veteran's PTSD 
effective as of June 22, 2002 is not appropriate, and the 
criteria for a 70 percent disability evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9411(2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); Fenderson v. West, 12 Vet. App. 119 
(1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to an increased initial rating for PTSD via the 
January 1995 rating decision, the February 1995 statement of 
the case, the April 1997 and February 1999 supplemental 
statements of the case, the June 1999 Board decision, and an 
October 2000 rating decision.  Specifically, the appellant 
has been informed of the need to provide evidence showing 
that his PTSD meets the criteria for the assignment of the 
next higher disability evaluation under the applicable 
criteria for mental disorders.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, per March 2002 and August 2002 Board letters, 
the veteran was informed that the VA was attempting to obtain 
his treatment records from the Veteran's Center in Miami, 
Florida, and the Brevard VA Clinic in Viera, Florida, and 
that he was going to be scheduled for a VA examination at the 
Tampa VA Medical Center.  As well, in the August 2002 Board 
letter, he was given a 60-day period to present additional 
evidence and/or testimony, if he so desired.  At present, the 
Board finds that the record includes all identified relevant 
medical records which were available, including the veteran's 
treatment records from the Miami/Oakland VA Medical Center, 
the Miami Vet Center, and the Brevard VA Clinic.  No 
additional unobtained evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has 
been identified.  As well, the veteran has undergone VA 
examinations in 1994, 1999 and 2002.  Lastly, the veteran was 
given the opportunity to present testimony at a personal 
hearing, but he has declined such opportunity.  Thus, the 
duty to assist requirement has been satisfied as well.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in fact in compliance with the requirements of the VCAA 
requirements, as discussed above.  Under these circumstances, 
VA has done everything reasonably possible to assist the 
veteran, and a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.

As discussed above, in a June 17, 1999 Board decision, the 
veteran's award was increased to a 30 percent evaluation for 
the period including from October 28, 1993 to January 9, 
1999, but denied an increased evaluation in excess of 10 
percent after January 9, 1999.  However, pursuant to a 
September 2000 Joint Motion, the June 1999 Board decision has 
been vacated by the Court.  As such, per the veteran's 
original award in the May 1994 rating decision, the issue 
currently before the Board is determination of proper initial 
rating for PTSD), currently evaluated as 10 percent disabling 
under Diagnostic Code 9411, effective as of October 28, 1993.

I.  The Applicable Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the applicable criteria, during the pendency 
of the veteran's appeal, the rating criteria for evaluating 
mental disorders were revised and amended effective November 
7, 1996.  In Karnas v. Derwinski, the Court held that where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 1991).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  As such, the revised Rating 
Schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996. 

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).

The prior Rating Schedule envisioned that a 10 percent 
evaluation for PTSD was warranted where the claimant 
presented symptomatology which was less severe than that 
required to meet the criteria for a 30 percent evaluation, 
but also presented evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  Id.  The appellant only 
needed to meet one of these criteria to be granted a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 10 
percent schedular evaluation for mental disorders, including 
PTSD, contemplates occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

II.  PTSD Symptomatology As of October 28, 1993,
but Prior to January 9, 1999

The medical evidence shows that the veteran has suffered from 
psychiatric symptomatology since the early 1970s, as shown in 
treatment records from the Tampa VA Medical Center, the Haley 
VA Hospital, and the Wuesthoff Memorial Hospital.  Records 
from the Miami/Oakland VA Medical Center dated from 1993 to 
1994 show the veteran was treated for gastrointestinal 
symptomatology, including an ulcer.

In April 1994, the veteran underwent a VA Compensation and 
Pension examination.  The examination report, in the 
objective findings section, describes that the veteran did 
not have hallucinations, was very sensitive but not paranoid, 
was oriented times three, did not have suicidal/homicidal 
ideation, and had slow stream of thought at times but with 
adequate general knowledge.  As well, the veteran history 
reflects that he was attending college at this time, and that 
it was taking him 20 years to obtain a degree in business 
management.  However, during this examination it was also 
determined that he had nightmares of Vietnam, had very 
depressed mood, was very emotional and anxious during the 
interview, was very isolated and impatient with other people, 
and was unable to participate in regular activities.  He was 
noted to have many somatic problems, and had to be admitted 
on various occasions due to anxiety and fear.  More 
importantly, it was determined that he was very negative 
about the future, had failed in many jobs, and was socially 
isolated. 

Additionally, a December 1994 statement from the Vet Center 
notes that the veteran had been receiving counseling since 
October 1993, and that he was motivated as to his 
rehabilitation as he seldom missed a session even though he 
had to travel more than 40 miles to come to treatment.  
However, it was also noted that during the course of his 
therapy, and as a result of his severe combat stress and life 
threatening incidents, the veteran revealed a significant 
amount of anger which, along with his feelings of 
frustration, had severely affected his life in many areas 
including his working capacities. 

Lastly, on January 9, 1999, the veteran underwent a VA 
examination.  At this time, the veteran indicated that he had 
obtained a law degree and that he was working out his home as 
an attorney.

Upon a review of the evidence, the Board finds that, prior to 
January 9, 1999, the veteran's PTSD was characterized by a 
slow stream of thought, nightmares of Vietnam, depressed and 
anxious mood, isolation and impatience with other people, and 
inability to participate in regular activities.  The medical 
evidence further shows that the veteran had failed in many 
jobs, as well as that his symptoms also included a 
significant amount of anger and frustration which had 
severely affected his life in many areas including his 
working capacities.  Therefore, the Board finds that the 
evidence shows that, prior to January 9, 1999, the veteran's 
PTSD symptomatology more nearly approximated the criteria 
required for the assignment of a 70 percent disability 
evaluation under the old criteria for mental disorders.  
Therefore, the veteran's claim is granted to this extent.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The preponderance of the evidence, however, is against the 
assignment of a disability evaluation in excess of 70 
percent, effective prior to January 9, 1999, for the 
veteran's PTSD, under either the old or new criteria for 
mental disorders.  

Specifically,  the medical evidence reflects that prior to 
January 9, 1999, the veteran did not have hallucinations, was 
sensitive but not paranoid, was oriented times three, did not 
have suicidal/homicidal ideation, and had a slow stream of 
thought at times but with adequate general knowledge.  As 
such, as required for the assignment of a 100 percent rating 
under the old criteria for mental disorders, the veteran's 
PTSD does not more nearly approximate a disability 
characterized by totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior. See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

The Board acknowledges that the veteran has a severe 
impairment in his ability to establish and maintain 
relationships with other people and in his ability to obtain 
and retain employment.  However, the Board also notes that, 
prior to January 9, 1999, the veteran seldom missed a therapy 
session even though he had to travel more than 40 miles to go 
to his treatment sessions, and he was able to attend college 
and law school and successfully obtain a degree in business 
administration and a law degree, albeit following a 20-year 
period of difficulties with his studies due to his condition.  
As well, per the January 1999 VA examination report, the 
veteran was working out of his home as an attorney at that 
time.  As such, it is clear that the veteran's PTSD was not 
productive of attitudes of all contacts (except the most 
intimate) being so adversely affected as to result in virtual 
isolation in the community.  As well, the evidence does not 
establish that, prior to January 9, 1999, the veteran was 
demonstrably unable to obtain or retain employment, but 
merely that he had a severe impairment in his ability to 
obtain/maintain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Furthermore, the veteran's PTSD symptomatology does not meet 
the criteria for the assignment of a 100 disability 
evaluation under the new criteria for mental disorders.  
Specifically, as discussed above, prior to January 9, 1999, 
the veteran did not have hallucinations, was sensitive but 
not paranoid, was oriented times three, did not have 
suicidal/homicidal ideation, and had a slow stream of thought 
at times but with adequate general knowledge.  Therefore, his 
PTSD does not more nearly approximate a disability 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
id See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

For the foregoing reasons, the Board concludes that the 
initial rating assigned for the veteran's PTSD effective as 
of October 28, 1993, but prior to January 9, 1999 is not 
appropriate, and the criteria for a 70 percent disability 
evaluation for PTSD have been met.  The veteran's claim is 
thus granted to this extent.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411(2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); Fenderson 
v. West, 12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

III.  PTSD Symptomatology As of January 9, 1999,
but Prior to June 22, 2002  

On January 9, 1999, the veteran was examined by VA and at 
this time the veteran reported a foreshortened future and 
feeling mostly distant and restricted.  He also reported poor 
sleep and irritability, as well as nightmares of Vietnam.  
The veteran's objective findings included depressed mood, 
affect mildly tearful.  However, he also reported he worked 
out of his home as an attorney, and had worked in the past in 
the restaurant business starting up restaurants and selling 
them.  He also reported drinking problems and experimenting 
with drugs in the past, but not at this time.  He was well 
dressed and groomed, cooperative, and cognitively intact, had 
fair concentration and judgment, and did not have psychotic 
symptoms or suicidal/homicidal ideation or plan.  It was the 
examiner's impression that the veteran met the criteria for 
PTSD, and had adapted somewhat in an occupational field as 
shown by his success in managing restaurants and obtaining a 
law degree, although with some difficulty with being 
successful.  He also was found to be somewhat isolated with 
no significant marital relationships.  The veteran was 
assigned a global assessment of functioning (GAF) score of 
68-70, which according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), equates to some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships. 

Medical records from the Brevard VA Clinic and the Tampa VA 
Medical Center (VAMC) dated from 2001 to 2002 describe the 
treatment the veteran had received for his PTSD.  
Specifically, May 2001 notations from the Brevard Clinic show 
the veteran was irritable, anxious and depressed with 
constricted affect.  He had normal speech and organized 
thought form with non-bizarre thought content.  He had 
suicidal thoughts, but no intent, and no homicidal ideation.  
He also had intact memory, fair insight and judgment, and 
adequate impulse control.  His GAF score at this time was 55, 
which according to the DSM-IV equates to moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers.)

August 2001 notations from the Brevard Clinic shows the 
veteran complained of anxiety and chest pain, and was taking 
"[X]anax."  September 2001 notations show his mood was 
anxious and depressed with constricted affect.  And, October 
2001 notations shows he was diagnosed with anxiety disorder.  
In this respect, the Board notes that the law is clear that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. 
§ 3.102 dictates that such signs and symptoms be attributed 
to the service-connected condition.  Mittleider v. West, 11 
Vet. App. 181 (1998).

However, March 2002 and May 2002 notations from the Tampa 
VAMC reflect the veteran was discussing his feelings about 
his relationship with a new love interest, and that he was 
involved in a long-distance relationship.

Upon a review of the evidence, the veteran's PTSD as of 
January 9, 1999, but prior to June 22, 2002, has been 
characterized by sleep problems, irritability, depressed 
mood, anxiety, some isolation, and suicidal thoughts but no 
intent.  As such, the Board finds that the veteran's PTSD 
more nearly approximates a disability, under the old criteria 
for mental disorder, characterized by definite (moderately 
large in degree) impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and his psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite (moderately large) industrial impairment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As well, 
the Board finds that the veteran's symptomatology more nearly 
approximates a disability, under the new criteria for mental 
disorder, productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The preponderance of the evidence, however, is against the 
assignment of a disability evaluation in excess of 30 
percent, effective as of January 9, 1999, but prior to June 
22, 2002 for the veteran's PTSD, under either the old or new 
criteria for mental disorders.  

The evidence shows that the veteran adapted somewhat in an 
occupational field as shown by his self-employment as an 
attorney, although with some difficulty, had normal speech 
and organized thought form with non-bizarre thought content, 
was cognitively intact, had fair concentration and judgment, 
had adequate impulse control and no homicidal ideation, and 
did not have psychotic symptoms or suicidal/homicidal 
ideation or plan. 

The Board acknowledges that the veteran's GAF scores for this 
period of time has ranged from 68-70 (mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and with some 
meaningful interpersonal relationships), to 55 (moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning).  However, the veteran's GAF scores alone 
are not dispositive in this case.  A disability evaluation 
shall be assigned based on all the evidence of record that 
bears on occupation and social impairment, rather than solely 
on the examiner's assessment of the level of disability at 
the moment of the examination, or solely on the basis of 
social impairment.  See 38 C.F.R. §§ 4.126 (2001). 

For the reasons discussed above, the veteran's PTSD does not 
more nearly approximates a disability characterized by 
considerable or severe impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  His psychoneurotic symptoms do not result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable or severe, 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996)

Per the January 1999 VA examination report, the veteran was 
working out of his home as an attorney at that time, and per 
the March and May 2002 Tampa VAMC notations, he currently is 
involved in a long-distance relationship.  As such, it is 
clear that the veteran's PTSD was not productive of attitudes 
of all contacts (except the most intimate) being so adversely 
affected as to result in virtual isolation in the community.  
He does not present symptoms productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
And, the evidence does not establish that he is demonstrably 
unable to obtain or retain employment, but merely that he had 
a severe impairment in his ability to obtain/maintain 
employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Lastly, upon evaluating the veteran's current PTSD 
symptomatology under the new criteria for mental disorders, 
the Board finds the veteran does not meet the requirements 
for the assignment of an initial rating in excess of 30 
percent or above.  The veteran's symptomatology as of January 
9, 1999, but prior to June 22, 2002 was not productive of 
flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; and disturbances of motivation 
and mood.  The Board acknowledges that the veteran had 
difficulty in establishing and maintaining effective work and 
social relationships, however, this is only one of the 
symptoms to be considered in evaluating the veteran's 
disability picture in its entirety.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411(2001).

For the foregoing reasons, the Board concludes that the 
initial rating assigned for the veteran's PTSD effective as 
of January 9, 1999, but prior to June 22, 2002 is not 
appropriate, and the criteria for a 30 percent disability 
evaluation for PTSD have been met.  The veteran's claim is 
thus granted to this extent.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411(2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); Fenderson 
v. West, 12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


IV.  PTSD Symptomatology As of June 22, 2002

The veteran was last examined by VA on June 22, 2002.  At 
this time, the veteran reported significance avoidance of 
Vietnam thoughts, detachment and estrangement from others, 
anhedonia, and restricted affect.  He further reported 
inability to have feelings to hold lasting relationships, 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  These symptoms contributed 
to depressed and anxious mood.  He also noted that he was 
self-employed as an attorney in community law, but currently 
having difficulty coping due to increased contact with 
people.  It was the examiner's impression that the veteran's 
PTSD was productive of significant social and occupational 
dysfunction, and that his symptoms had significantly worsened 
to the point of no longer allowing the veteran to cope with 
his employment situation.  He was noted to have next to no 
social interaction, and his symptoms were characterized as 
moderate to severe.  He was assigned a GAF score of 55.

Therefore, the Board finds that the evidence shows that, as 
of June 22, 2002, the veteran's PTSD symptomatology more 
nearly approximated the criteria required for the assignment 
of a 70 percent disability evaluation under the old criteria 
for mental disorders.  Therefore, the veteran's claim is 
granted to this extent.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

The preponderance of the evidence, however, is against the 
assignment of a disability evaluation in excess of 70 
percent, effective as of June 22, 2002, for the veteran's 
PTSD, under either the old or new criteria for mental 
disorders.  

The medical evidence simply does not reflect that he meets 
the criteria for the assignment of a 100 percent rating under 
the old criteria for mental disorders as his PTSD is not 
characterized by totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

As of June 2002, he continued to be self-employed as an 
attorney and still has contact with the public, albeit with 
increased difficulties secondary to his contact with people.  
As such, it is clear that the veteran's PTSD is not 
productive of attitudes of all contacts (except the most 
intimate) being so adversely affected as to result in virtual 
isolation in the community.  As well, the evidence does not 
establish that, as of June 22, 2002, the veteran is 
demonstrably unable to obtain or retain employment, but 
merely that he had a severe impairment in his ability to 
obtain/maintain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Lastly, the veteran's PTSD symptomatology does not meet the 
criteria for the assignment of a 100 disability evaluation 
under the new criteria for mental disorders.  The evidence 
does not show his disability is characterized by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

For the foregoing reasons, the Board concludes that the 
initial rating assigned for the veteran's PTSD effective as 
June 22, 2002 is not appropriate, and the criteria for a 70 
percent disability evaluation for PTSD have been met.  The 
veteran's claim is thus granted to this extent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411(2001); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159); Fenderson v. West, 12 Vet. App. 119 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


V.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards. 

The Board acknowledges the veteran's contentions that his 
ability to obtain and retain gainful employment has been 
severely impaired.  However, the Board finds that the medical 
evidence of record simply does not indicate that the 
veteran's PTSD, per se, is productive of marked interference 
with employment.  As a matter of fact, the veteran is 
currently self-employed as an attorney, albeit with increased 
difficulty due to his contact with people.  Other than his 
own statements, the veteran has not submitted any evidence in 
support of his contention that his PTSD in fact causes marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  With respect to the 
disability at issue, the applicable rating criteria 
contemplate higher ratings.

However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The initial rating assigned for the veteran's PTSD effective 
prior to January 9, 1999 is not appropriate, and a 70 percent 
disability evaluation is granted, subject to provisions 
governing the payment of monetary benefits.

The initial rating assigned for the veteran's PTSD effective 
as of January 9, 1999, but prior to June 22, 2002, is not 
appropriate, and a 30 percent disability evaluation is 
granted, subject to provisions governing the payment of 
monetary benefits.

The initial rating assigned for the veteran's PTSD effective 
as of June 22, 2002 is not appropriate, and a 70 percent 
disability evaluation is granted, subject to provisions 
governing the payment of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

